On July 18, 2000, the defendant was sentenced to a one (1) year commitment to the Department of Corrections, followed by three (3) years of probation.
On November 3,2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Michael Klinkhammer. The state was represented by Daniel Schwarz.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The sentence as imposed is clearly inadequate both for the safety of those who use the public streets, and for any prospects of rehabilitation for a repeat offender such as the defendant.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a thirteen (13) month *91commitment to the Department of Corrections, followed by four (4) years of probation. All of the existing conditions shall remain in effect, with two additional conditions imposed by the Board: 1) prior to discharge of the Department of Corrections sentence, the defendant shall enroll in and successfully complete the Connections Corrections Program in Butte, Montana; and 2) during the probationary phase of the sentence, the defendant may not own, physically posse.ss, physically control, or operate a motor vehicle for any purpose.
Done in open Court this 3rd day of November, 2000.
DATED this 27th day of November, 2000.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Member, Hon. David Cybulski.